      Case 3:20-cv-00150 Document 25 Filed on 02/03/21 in TXSD Page 1 of 1
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                              ENTERED
                                                                            February 03, 2021
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                       Nathan Ochsner, Clerk

                           GALVESTON DIVISION

VICKI SALMERON N/K/A VICKI  §
CAUM,                       §
                            §
     Plaintiff,             §
VS.                         §               CIVIL ACTION NO. 3:20-CV-150
                            §
DEUTSCHE BANK TRUST COMPANY §
AMERICAS,                   §
                            §
     Defendant.             §

                                     ORDER

       The court has considered the unopposed motion of the defendant, Deutsche

Bank Trust Company Americas, requesting an extension of the discovery deadline

and found it has merit and should be granted. Therefore, it is hereby ordered that

the docket control order in this case (Dkt. 18) is modified to update the discovery

deadline from February 5, 2021 to March 19, 2021. All other deadlines in said

docket control order remain in effect.

        Signed on Galveston Island on this the 3rd day of February, 2021.




                                            JEFFREY VINCENT BROWN
                                            UNITED STATES DISTRICT JUDGE




1/1
